Title: To Thomas Jefferson from James Madison, 12 July 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpr
                            July 12. 1824.
                    I have recd  from Mr H. Wheeler who is engaged in a Biography of the late W. Pinkney a letter wch I enclose with my answer. If your recollection or memoranda can confirm or enlarge  the information I have given with respect to the origin of the Embargo, be so good as to  return my answer that it may be  improved: If otherwise, it may be sealed & forwarded; the letter from Mr  Wheaton to be returned in either case. I infer from a former letter from Mr W. that his work will probably embrace somewhat of a historical review of the Biographical period.